Citation Nr: 1737136	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and daughter


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to February 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is before the Board.  

When these issues were previously before the Board in May 2014, December 2014 and December 2016, they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2016 remand requested that the AOJ forward copies of relevant records from the Veteran's eFolders to the examiner who provided a February 2015 VA medical opinion (or a suitable substitute if that individual was unavailable) for an addendum to determine the nature, extent and etiology of any bilateral hearing loss that might be present.  The remand also requested that the AOJ forward copies of relevant records from the Veteran's eFolders to the examiner who provided the February 2015 VA medical opinion (or a suitable substitute if that individual was unavailable) for an addendum to determine the nature, extent and etiology of any residuals of a head injury that might be present, to include chronic headaches.

The examiners were, respectively, requested to provide medical opinions as to whether it was at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss was causally related to the Veteran's in-service noise exposure, and whether it was at least as likely as not (50 percent or more likelihood) that any current residuals of a head injury were causally related to the Veteran's in-service head injuries.

The Board specifically stated that each examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  

A January 2017 medical opinion stated that it could not be determined without resort to mere speculation that the Veteran's current hearing loss had its origins in the service.  A February 2017 medical opinion stated that the examiner could not resolve without resorting to mere speculation the origin of the Veteran's headaches or whether the Veteran had any ongoing symptoms from his in-service head injuries or his 1997 head injury.

However, neither examiner commented on the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Thus, the development requested by the Board's December 2016 remand was not fully completed.  Stegall v. West, 11 Vet. App. 268 (1998).  As a result, in the present case additional development must be conducted.

To reiterate, the Board observes that during the March 2012 hearing, the Veteran's representative asserted in essence that the Veteran had experienced hearing loss since separation from active duty.  The Veteran testified that during active duty people though he was yelling at them, and it was because he was not hearing them.  The Veteran's wife explained that she knew him before he went to Vietnam, and specifically testified that she had observed that his hearing was worse when he came back from Vietnam.  His hearing had stayed the same or gotten worse over the next 40 years.  In addition, the Veteran testified that he had had symptoms of headaches ever since his separation in 1972.  His wife testified that he had had headaches for as long as she could remember. 

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA medical records.  

2.  After any outstanding VA medical records have been obtained and associated with the Veteran's eFolders, forward copies of relevant records from the Veteran's eFolders to the examiner who provided the January 2017 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum to determine the nature, extent and etiology of any bilateral hearing loss that may be present.  

Following a review of the relevant medical evidence and the medical history (including that set forth above), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss is causally related to the Veteran's in-service noise exposure.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner must consider the lay statements by the Veteran and his wife regarding in-service symptoms and post-service continuity of hearing loss symptoms.  

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  After any outstanding VA medical records have been obtained and associated with the Veteran's eFolders, forward copies of relevant records from the Veteran's eFolders to the examiner who provided the February 2017 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum to determine the nature, extent and etiology of any residuals of a head injury that may be present, to include chronic headaches.  

Following a review of the relevant medical evidence and the medical history (including that set forth above, which includes active duty head injuries), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current residuals of a head injury are causally related to the Veteran's in-service head injuries.  

The examiner must also consider the lay statements by the Veteran and his wife regarding in-service symptoms and post-service continuity of headache symptoms.  

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

